Citation Nr: 1211243	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for lumbar spinal stenosis. 

2. Entitlement to service connection for a skin condition to include as due to exposure to Agent Orange. 

3. Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to November 1969.  He served in Vietnam from July 1967 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the statement of the case included the initial rating for posttraumatic stress disorder, in his substantive appeal the Veteran limited the appeal to the issues as stated on the first page of this decision.  He did not perfect an appeal for the initial rating for posttraumatic stress disorder. 

In January 2010, the Board remanded the claim for increase for additional development.  As the requested development has been completed, no further action is needed to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for a skin condition to include as due to exposure to Agent Orange and claim for a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDING OF FACT

Prior to March 12, 2010, lumbar spine stenosis was manifested by chronic low back pain, greater than 60 degrees of forward flexion, and greater 235 combined range of motion of the thoracolumbar spine, with no objective evidence of muscle spasm, guarding, or associated objective neurologic abnormalities or incapacitating episodes; after March 12, 2010, lumbar spine stenosis is manifested by a combined range of motion not greater than 120 with no objective evidence of muscle spasm, guarding, or associated objective neurologic abnormalities or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for lumbar spine stenosis before March 12, 2010, have not been met; the criteria for an initial rating of 20 percent from March 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5238 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  


Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in January 2006 and in March 2006 on the underlying claim of service connection for disability of the lumbar spine.  Whereas here service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for the lumbar spine disability.  Dingess, 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

In June 2006 and in March 2010, VA afforded the Veteran VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  




As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

There is no evidence in the record dated subsequent to the last VA examination that indicates a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 




VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria - Lumbar Spine Disability

Lumbar spinal stenosis is currently rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5238.  

A disability of the spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  38 C.F.R. § 4.71a.  

Under the General Rating Formula, the criteria for a 10 percent rating are for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, 




where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.   

Any associated objective neurologic abnormality is rated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  38 C.F.R. § 4.71a, Note (1).  

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 






Under the Formula for Rating Intervertebral Disc Syndrome, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.   40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The lumbar vertebrae are considered groups of joints. As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07.  

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.






Facts

A Rating before March 12, 2010 

In June 2006 on VA examination, the Veteran complained of low back pain that radiated to the buttocks and the right lower extremity and of numbness in the lateral aspect of the right foot.  There were no flare-ups or bowel or bladder impairment.  

The Veteran stated that his right leg would give out while walking.  There was no effect on his usual occupation.  There were no additional limitations following repetitive use.  There was no effect on incoordination, fatigue, weakness or lack of endurance on his spinal function.  He had no incapacitating episodes in the last 12 months.  

Physical examination revealed flexion from 0 to 90 degrees with pain at 90 degrees.  Extension, right and left lateral flexion, and right and left rotation were each to 30 degrees with no additional limitation caused by pain on movement (30+30+30+30+30 = 150 degrees).  The combined range of motion was of 240 degrees (90 + 150 = 240 degrees).  He had tenderness in the paraspinous muscles without spasm.  The straight leg raising was negative to 90 degrees in the sitting position bilaterally.  Reflexes were 2+ in the knee, bilaterally, and the ankle reflexes were absent, bilaterally.  Motor strength was 5 out of 5 in all muscle groups and in the lower extremities.  Sensation was decreased in the right S1 dermatome. 

In October 2009, X-rays of lumbar spine showed no compression and the alignment of the apophyseal joints were within normal limits. 

Before March 12, 2010, based on the applicable criteria for limitation of motion, and the findings on VA examination in June 2006 the Veteran did not meet the criteria for the next higher percent rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of forward flexion, including functional loss, was to 90 degrees and 90 degrees of forward flexion 


does not more nearly approximate or equate to forward flexion to 60 degrees or less, the criterion for the next higher rating for limitation of forward flexion. 

And the combined range of motion of 240 degrees does not more nearly approximate or equate to a combined rating of 120 degrees or less, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

The 10 percent rating is the minimum compensable rating for the lumbar spine.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

While the Veteran experienced pain in flexion and extension, the pain at the end of the flexion and extension did not rise to the level of functional loss to 60 degrees of flexion or to a combined range of motion of 120 degrees or less due to pain, fatigue, weakness, lack of endurance, or repetitive movement under 38 C.F.R. § 4.40.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

Also there were no muscle spasms or guarding of movement severe enough to result in an abnormal spinal contour for the next higher rating, considering muscle spasms or guarding of movement have not been. 

As for a separate rating for objective neurological abnormalities, the neurological examination of the lower extremities showed normal motor strength and a slight decrease in sensation in the S1 dermatome.  A slight decrease in sensation does not more nearly approximate to mild incomplete paralysis of the sciatic nerve under Diagnostic Code 8520, which is the criterion for a 10 percent rating. 



As for incapacitating episodes, the Veteran had no incapacitating episodes during a 12 month period.

For these reasons, the criteria for an initial rating higher than 10 percent for lumbar stenosis under either the General Rating Formula for Diseases and Injuries of the Spine, including any objective neurologic abnormality, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, have not been met. 

Rating from March 12, 2010

On VA examination in March 2010, the Veteran complained of intermittent weakness and pain in the right lower extremity.  There were no flare-ups.  There was no bowel or bladder incontinence.  The Veteran had not worked in three years because of his back.  He had no incapacitating episodes in the last 12 months.  

On physical examination, the Veteran had a slow antalgic gait with a rolling walker.  He flexed at the waist while walking.  There was spinal tenderness without spasm.  Range of motion was measured while the Veteran was seated.  The Veteran sat with his lumbar spine flexed at 90 degrees with pain, extension was to 0 degrees with pain, right and left rotation could not be done due to pain, right lateral flexion was 0 to 10 degrees with pain and left lateral flexion was 0 to 15 degrees with pain [90 + 0+ 0+ 0 + 10 + 15 = 115 degrees].  The straight leg raising was to 90 degrees without radiation to the lower extremities.  Motor strength was 5 out of 5 in all muscle groups of the lower extremities.  

Sensation was intact in the lower extremities.  Reflexes were 1+ in the knee and ankles.  There were no additional limitations on repetitive motion testing other than increased pain without further loss of motion.  There was no effect on coordination, fatigue, weakness or lack of endurance. The examiner noted that the intensity of the pain had progressed in the past four years.



From March 12, 2010, based on the applicable criteria for limitation of motion, and the findings on VA examination on March 12, 2010, the Veteran meet the criteria for the next higher percent rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as the combined range of motion was less than 120 degrees.  The criteria for the next higher rating, 40 percent, were not met as forward flexion, including functional loss, to 90 degrees does not more nearly approximate or equate to forward flexion to 30 degrees or less, which are the criteria for the next higher rating for limitation of forward flexion. 

While the Veteran experienced pain in all planes, the pain does not rise to the level of functional loss to 30 degrees of flexion or less due to pain, fatigue, weakness, lack of endurance, or repetitive movement under 38 C.F.R. § 4.40.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

As for a separate rating for objective neurological abnormalities, the neurological examination of the lower extremities showed normal motor strength and sensation were intact.  As mild incomplete paralysis of the sciatic nerve is not shown, the criteria for a separate rating for objective neurological abnormality have not been met under Diagnostic Code 8520.  

As for incapacitating episodes, the Veteran had no incapacitating episodes during a 12 month period.

For these reasons, the criteria for an initial rating of 20 percent, but not higher, for lumbar stenosis under either the General Rating Formula for Diseases and Injuries of the Spine, including any objective neurologic abnormality, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, have been met from March 12, 2010.





Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology. In other words, the Veteran does not experience any lumbar spine symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating for lumbar spine stenosis higher than 10 percent before March 12, 2010, is denied, and an initial rating of 20 percent from March 12, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.





REMAND

Skin Disability

On the claim of service connection for a skin disability, the service treatment records show that the Veteran was treated for a rash on the chin in October 1967 and for a milia-type rash on legs in July 1968.  The Veteran's skin was clinically evaluated as normal in November 1969 upon separation from service.  After service, the Veteran has been diagnosed with dermatitis of the upper legs.  

On VA examination in March 2009, the VA examiner stated that the current skin condition was at least as likely as not related to the rash that was present in service, but no rationale was provided.  On VA examination in September 2011, the same VA examiner stated that the current skin condition was less likely as not related to service.  The VA examiner explained that the milia-type in service was a temporary, not permanent, condition.  

In light of conflicting medical opinions by the same VA examiner, the record is insufficient to decide the claim and an additional development under the duty to assist is needed. 

A Total Disability Rating for Compensation 

The claim for a total disability rating for compensation based on individual unemployability was raised by the record, namely, the report of VA examination in March 2010, when the VA examiner noted that the Veteran had not worked in 3 years due to his back disability.  









In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA dermatologist, or, if one is not available, a VA examiner who has not previously examined the Veteran, to determine:

a).  Whether the Veteran has any current skin disability, and, if so,

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current skin condition, however diagnosed, represents a progression of the skin condition which was shown in service, or the current diagnosis is a new and separate condition unrelated to the Veteran's skin symptoms in service?  









If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because the in-service symptoms are not more likely than any other potential cause unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

2.  After the development has been completed, adjudicate the claims, including the claim for a total disability rating for compensation based on individual unemployability, including, if applicable, 38 C.F.R. § 4.16(b), if the minimum percentage requirements of 38 C.F.R. § 4.16(a) are not met.  

If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.









The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


